Citation Nr: 0502760	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.  

2.  Entitlement to service connection for gastro-esophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1979 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that determination, the RO inter 
alia denied the appellant's claims of entitlement to service 
connection for residuals of a hysterectomy and for gastro-
esophageal reflux disease (GERD).  The appellant disagreed 
and this appeal ensued.  In August 2004, the appellant 
testified at a hearing held before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant argues she is entitled to service connection 
for residuals of a hysterectomy performed in 2001, which she 
attributes to symptoms shown in service.  She also maintains 
she has gastro-esophageal reflux disease related to service.  
The record contains no medical opinion on these questions, 
and thus examinations are necessary to substantiate the 
claims.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Schedule the appellant for VA 
gynecological and gastrointestinal 
examinations to assess the nature and 
etiology of the claimed residuals of a 
hysterectomy and GERD.  Send the claims 
folder to each physician for review; the 
report written by each physician should 
specifically state that such a review was 
conducted.  

A.  Ask the gynecologist to opine - 
based on review of the evidence of 
record, the results of appropriate 
medical tests or other procedures 
deemed required to accurately assess 
a diagnosis, and using her or his 
professional expertise - whether the 
appellant currently has any 
residuals of a hysterectomy 
performed in February 2001.  If so, 
then the physician should be asked 
to provide an opinion as to whether 
it is at least as likely as not that 
the current residuals of the 
hysterectomy are related to any 
disease or injury related to 
service, with specific reference to 
the service medical records on which 
such a connection is based.  

B.  Ask the gastroenterologist to 
opine - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to 
accurately assess a diagnosis, and 
using her or his professional 
expertise - whether the appellant 
currently has GERD.  If so, then the 
physician should be asked to provide 
an opinion as to whether it is at 
least as likely as not that the 
current GERD is related to any 
disease or injury related to 
service, with specific reference to 
the service medical records on which 
such a connection is based.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



